                             Case1:20-mj-00651-UA
                            Case  1:20-cr-00133-JSR Document
                                                     Document5 6Filed
                                                                  Filed 01/21/20Page
                                                                      01/21/20   Page11
                                                                                      ofof
                                                                                         22
Federal Defenders                                                                                  Southern District
                                                                    52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC.                                                             Tel: (212) 417-8700 Fax: (212) 571-0392


                                                                                                Southc111 D1srric'r of :--.:.:11 Yl/rk
Darid E. Patton                                                                                       Je1111ifa L. Brown
Exerncii•e Director                                                                                   :\wm1t'~-in-Charg<'
m1,I. ltton1n·-i11-Chie(

                                                                       January 21, 2020
          Via ECF

          Honorable Gabriel Gorenstein
          United States Magistrate Judge
          Southern District of New York
          500 Pearl Street
          New York, New York 10007

                      Re:      United States v. Frederick Scheinin, 20 Mag. 651 (UA)

          Dear Judge Gorenstein:

                I write to update the Court on the status of the satisfaction of Mr. Scheinin's
          conditions of release and to respectfully request that the Court permit Mr.
          Scheinin's release today.

               Mr. Scheinin was presented before Magistrate Judge Parker on Friday,
          January 17, 2020, and the Court ordered his release on the following conditions:

                           A $100,000 personal recognizance bond, co-signed by two financially
                           responsible individuals, travel limited to the Southern and Eastern
                           Districts of New York, the surrender of travel documents with no
                           new travel applications, strict pretrial supervision as directed by
                           Pretrial Services, home detention with electronic monitoring, a ban
                           on the possession of firearms, destructive devices or dangerous
                           weapons, a ban on the possession of internet capable devices and
                           internet access unless for employment purposes, computer
                           monitoring of any devices required for employment, a ban on
                           unsupervised contact with minors, access to social media, and
                           possession of child pornography, and a requirement to reside at the
                           home of Mr. Scheinin's parents in Long Island.

                 Earlier today, the two financially responsible individuals (Mr. Scheinin's
          parents) were interviewed and approved by the United States Attorney's office. Mr.
          Scheinin has been produced for release today. I have spoken with an officer in the
          Location Monitoring Unit of the Pretrial Services office who informs me that the
          Unit plans to visit Mr. Scheinin's home on Thursday. They have also informed me
          that they can put the electronic monitoring ankle bracelet on Mr. Scheinin this
          afternoon.
                     Case1:20-mj-00651-UA
                    Case  1:20-cr-00133-JSR Document
                                             Document5 6 Filed
                                                           Filed01/21/20
                                                                 01/21/20 Page
                                                                           Page2 2ofof2 2




         Hon. Gabriel Gorenstein                                       January 21, 2020
         United States Magistrate Judge                                     Page 2

          Re:   United States v. Frederick Scheinin, 20 Mag. 651 (UA)


                In light of these facts, we respectfully request that the Court permit Mr.
         Scheinin to sign his bond and be released today. Mr. Scheinin has been incarcerated
         since Thursday, January 16, 2020. Unfortunately, Pretrial Services was unable to
         arrange the home visit today, but has spoken with Mr. Scheinin's family and will
         conduct the visit on Thursday. The defense submits that the signatures of his
         family members on the $100,000 bond, combined with the attachment of the ankle
         bracelet today and the home visit on Thursday, are sufficient to meet the standards
         for Mr. Scheinin's release. In consequence, we respectfully request that the Court
         permit Mr. Scheinin to sign his bond and be released this afternoon.

                  In light of the time of day, I respectfully request that someone in the Clerk's
          office notify us if Your Honor so-orders this letter so we can reach out to the
          government and pretrial to arrange Mr. Scheinin's signature and release.

                Thank you for your time and attention to this matter.

                                                   Respectfully submitted,
Denied. The Court has consulted with the pretrial
services office and they strongly recommend
against granting this application because it will
result in a time period where the location
monitoring system will not be able to determine the         Tamara L. Giwa
defendant's precise location. They also state that          Assistant Federal Defender
other considerations relating specifically to the           212-417-8719
charges in this case, the location of the home, and
information that pretrial services expect to gain
from the home assessment counsel against granting SO ORDERED:
the application. Pretrial services have stated they
will make efforts to see if the home assessment can
take place tomorrow. In the future, as is true for any - - - - - - - - - - - - - - - - -
application of this kind, it should be submitted in a HO_NORABLE GA~RIEL GORENSTEIN
form that sets forth the positions of the Government United States Magistrate Judge
and the pretrial services office (if available).
